Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claims 1-18, after amendment, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0176837, filed on 12/22/2016 and KR10-2017-0135869, filed on 10/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 and 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 



Claims 1-6, 10-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0236288 A1, Sundaresan et al. (hereinafter Sundaresan) in view of US 2008/0069437 A1, Baker (hereinafter Baker) and further in view of US 2019/0311209 A1, Ducote et al. (hereinafter Ducote).


As to claim 10, Sundaresan discloses an image processing method comprising: obtaining an image including at least one object (Figs 1-2, 11-13, electronic device with image sensors, an optical system and an image obtainer obtaining photos of object; pars 0004-0006); 
based on the data recognition model corresponding to the certain condition (Fig 13; pars 0030-0032, based on exploiting local and global motion analysis, object characteristics, object detection and recognition, pars 0069, 0082-0085, 0162), estimating a region of interest to a user in the obtained image according to criteria for the selected data recognition model to determine whether a region corresponds to learned information of interest (Figs 3, 10-11, 13; pars 0008, 0032, 0035, 0049, 0059, 0069, 0083, 0085, 0093, determine/generate a ROI and images); and 
control the display to display the image in which the region of interest is estimated (Figs 1, 10-11, 13; pars 0161-0165).  
Sundaresan does not expressly teach selecting a data recognition model corresponding to a certain condition from among a plurality of data recognition models that are differently trained to estimate a region of interest in using training image data. 
Baker, in the same or similar field of endeavor, further teaches selecting a data recognition model corresponding to a certain condition from among a plurality of data recognition models (Figs 3-4, 8, 15; pars 0019-0020, 0029, 0041, 0043-0044, 0083, 0151, 0254, 0337, 0341, selecting a model as an active model from a plurality of different models based on hypothesis/a pattern classification task).
Ducote, in the same or similar field of endeavor, additionally teaches a method for obtaining a high resolution image of a region of interest and a selected rata recognition model is trained for estimating the region of interest (Fig 7; pars 0035-0037, 0050-0051, utilizing/selecting a machine learning model to identify and rank region of interest (ROI)).
Therefore, consider Sundaresan, Baker, and Ducote’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Baker’s teachings with respect to data recognition model and Ducote’s teachings with respect to estimating the region of interest using the data recognition model in Sundaresan’s method to better determine a region of image containing the target object.

As to claim 11, Sundaresan as modified discloses the image processing method of claim 10, wherein the plurality of data recognition models includes a first data recognition model for estimating a salient region as the region of interest (Sundaresan: pars 0008, 0035, 0049, 0069, ROI estimate; Baker: Fig 12; pars 0240, 0294; Ducote: par 0035, machine learning model to identify and rank ROI based on  a number of factors) and a second data recognition model for estimating a region corresponding to information related to the user as the region of interest (Sundaresan: Fig 13; pars 0030-0032; region of interest to a user; pars 0002, 0045, 0048-0049, 0052, captured by the user; Ducote: par 0035, 0050, ROI based on user defined parameters).  

As to claim 12, Sundaresan as modified discloses the image processing method of claim 11, wherein the estimating of the region of interest comprises: estimating the salient region as the region of interest to the user according to criteria for the first data recognition model to determine whether a region corresponds to a learned salient region when a first condition is satisfied (Sundaresan: pars 0067-0069, ROI estimate based on criteria related to the motion vectors in the ROI; Baker: Figs 8,12; pars 0239-0240, 0294).  

As to claim 13, Sundaresan as modified discloses the image processing method of claim 12, wherein the salient region is determined according to certain criteria regarding areas occupied by objects in an image or color distribution of the image (Sundaresan: pars 0006, 0031, 0034, 0080, 0084, 0161; Baker: par 0237).  

As to claim 14, Sundaresan as modified discloses the image processing method of claim 10, wherein the image includes a live-view image (Baker: Figs 3-4, 10, 15; pars 0019-0020, 0029, 0041, 0043-0044, 0083, 0151, 0254, 0337, 0341).  

As to claim 15, Sundaresan as modified discloses the image processing method of claim 14, further comprising setting a focus on the estimated region of interest, wherein the displaying the image comprises displaying the live-view image in which the focus is set on the estimated region of the interest (Baker: Figs 3-4, 10, 15; pars 0019-0020, 0029, 0041, 0043-0044, 0083, 0151, 0254, 0337, 0341).  

As to claim 1, it is a device claim encompassed claim 1. Rejection of claim 10 is therefore incorporated herein.

As to claims 2-6, they are rejected with the same reason as set forth in claims 11-15, respectively.

As to claim 18, it recites a computer program product comprising a non-transitory CRM storing instructions executed to perform functions and features of claim 1. Rejection of claim 10 is therefore incorporated herein.

Claims 7-9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan in view of Baker and further in view of Ducote and US 2007/0104472 A1, Quan et al. (hereinafter Quan).


As to claim 16, Sundaresan as modified discloses the image processing method of claim 15, wherein the setting of the focus, when a plurality of regions of interest are estimated but does not expressly teach setting focuses on all of the plurality of regions of interest by performing multi-focusing. 
Quan, in the same or similar field of endeavor, further teaches setting focuses on all of the plurality of regions of interest by performing multi-focusing (Fig 12; pars 0006, 0008-0011, 0031-0032, focus based on identified and prioritized regions of interest).  
Therefore, consider Sundaresan as modified and Quan’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Quan’s teachings on focus control in Sundaresan as modified ’s method to provide camera focus control for more than one region of interest.

As to claim 17, Sundaresan as modified discloses the image processing method of claim 15, wherein the setting of the focus, when a plurality of regions of interest are estimated, comprises setting a focus on the region of interest selected by a user from among the plurality of regions of interest (Sundaresan: par 0073, manual setting; Quan: pars 0042, 0072, 0077, manual selection Note: an ordinary skill in the art would appreciate that most cameras in the market place provide a manual selection function).  

As to claims 7-8, they are rejected with the same reason as set forth in claims 16-17, respectively.

As to claim 9, Sundaresan as modified discloses the image processing apparatus of claim 2, wherein, in response to an image capture command from the user, the at least one processor is further configured to control the camera to capture an image with a focus set on the estimated region of interest (Quan: Figs 1, 9, focus controller; pars 0007-0012, automatically focus on identified one or more regions).  

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  Applicant amended independent claim selecting a data recognition model corresponding to a certain condition from among a plurality of data recognition models that are differently trained to estimate a region of interest in using training image data.  As indicated in merit rejection above, Baker further teaches selecting a classifier module (e.g. data recognition model) from a plurality of classifier modules and Ducote further teaches using the module to estimate ROI captured with different sampling settings.
Therefore, combined teachings still read on amended claims. Applicant is encouraged to further clarify and distinguish claimed invention from prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661